Title: [Diary entry: 15 May 1781]
From: Washington, George
To: 

 15th. Information, dated 12 oclock yesterday reports 15 Sail of Vessels & a number of Flatboats to be off Fort Lee. Ordered a detachment of 200 Men to March immediately to support the Post at Dobbs’s. ferry—countenance the Militia, & cover the Country in that Neighbourhood. Intelligence from C—— Senr., dated 729—a detachment is expected to Sail tomorrow from New York, & said to consist of the Anspach Troops’s 43d. B. Regiment, remainder of the 76th., 80th., 17th. Dragoons, & Infantry of the same—to be conveyed by 7 Ships of the line, 2 fifties, & 3 forty fours which are to cruize of the Capes of Virginia. He gives it as the opinion of C—— Junr. that the above detachmt. does not exceed 2000 Men—that not more than 4000 remain—wch. is only (he adds) to be accounted for on the supposition of their expecting a reinforcement immediately from Europe.